382 U.S. 286 (1965)
MAYBERRY
v.
PENNSYLVANIA.
No. 11, Misc.
Supreme Court of United States.
Decided December 13, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF PENNSYLVANIA.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. Upon consideration of the concessions of the State and an examination of the papers in the case, the judgment of the Supreme Court of Pennsylvania is vacated and the case remanded to that court for further proceedings.